Citation Nr: 0911823	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right foot drop due to VA 
treatment on October 13, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.F, and M.F.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, denied entitlement to service connection 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
right foot drop due to VA treatment on October 13, 2000.  

In March 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Right foot drop resulted from the Veteran's October 13, 2000, 
laminectomy at the Baltimore VA Medical Center (VAMC), but 
was not the proximate result of a lack of skill, 
carelessness, negligence, error in judgment, or an unforeseen 
event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for right foot drop have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800, 17.32 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection under 38 U.S.C.A. § 1151.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran was notified of the first three elements of the 
Dingess notice by the March 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the record contains two VA medical opinions procured in 
response to the Veteran's claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Legal Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

Under 38 U.S.C.A. § 1151, it is necessary to show that 
disability or death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable.

Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).
Analysis

Treatment records from the Baltimore VAMC establish that the 
Veteran was examined in July 2000 with complaints of right-
sided low back and lower extremity pain that had been 
worsening during the past two years.  The Veteran reported 
having difficulty with ambulation due to his right foot 
turning out on longer walks.  An MRI showed severe lumbar 
stenosis and the Veteran agreed to undergo a right L5/S1 
foraminotomy and lumbar decompression.  

On October 13, 2000, the Veteran underwent an uneventful 
laminectomy of the L3-4-5 with decompression of the S1 nerve 
root.  There were no complications during the procedure.  

During a post-operative evaluation in November 2000, the 
Veteran was noted to have improved symptoms.  His right lower 
extremity numbness was improved, although he continued to 
experience right foot heaviness.  

In March 2001, the Veteran complained of right hip pain and 
right foot heaviness.  He was noted to have missed a February 
neurological appointment, and a new appointment was 
scheduled.  The Veteran was advised to report to the 
emergency room if his pain continued.  

The Veteran attended a neurosurgical follow-up appointment in 
May 2001 and complained of a two month history of right lower 
extremity numbness extending to his right foot.  He also 
reported that his symptoms had improved since his October 
2000 surgery.  Decreased light touch sensation was noted in 
the right foot, otherwise sensation was normal.  The Veteran 
was noted to be doing well status post lumbar laminectomy. 

During another follow-up appointment in September 2001, the 
Veteran reported improved back pain and right lower extremity 
pain with some heaviness of the right foot and leg.  
Conservative treatment was recommended based on the Veteran's 
symptoms, and he was told to schedule an appointment to re-
evaluate his condition in six months.  
On August 15, 2002, the Veteran was again seen in the 
neurosurgery department.  He reported that on July 9, 2002, 
his felt his right hip give out with pain extending down his 
right leg into his right foot.  Subsequently, he could not 
lift his right foot and noted right lower extremity numbness.  
Light touch was decreased on the right foot, but an MRI did 
not show any obvious pathology such as marked L5 or L4 nerve 
compression.  As a result of the Veteran's new onset right 
foot drop, a lumbar CT was performed that showed degenerative 
disc disease and moderate canal stenosis.  

The next day, August 16, 2002, the neurosurgery attending 
physician observed that the Veteran's MRI indicated a lateral 
disc fragment at the L5-S1 level that appeared to be 
compressing the L5 nerve root.  A lateral discectomy and 
foraminotomy was performed later that day, but the nerve root 
could not be decompressed due to the amount of scar tissue 
resulting from the Veteran's October 2000 surgery.  

The Veteran's claims folder was reviewed by a VA physician in 
March 2005.  The examiner concluded that the Veteran's right 
foot drop was more likely than not a result of the October 
2000 laminectomy.  While some symptoms involving the right 
foot were noted prior to the October 2000 surgery, such as 
numbness, all examinations showed full strength and there 
were no references to foot drop prior to October 2000.

A second medical opinion was procured from another VA 
physician who reviewed the claims folder in February 2007.  
The examiner determined that the Veteran's foot drop was due 
to his recurrent herniated disc of the lumbar spine and was 
not due to carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA.  The examiner also noted 
early changes of foot drop in the medical records from July 
2000 with the Veteran's complaints of his right foot turning 
out.  

The Veteran contends that his current right foot drop is the 
result of his October 13, 2000, laminectomy of the lumbar 
spine at the Baltimore VAMC.  The Veteran specifically 
contends that his surgery was negligently performed as it 
resulted in the severing of his nerve root, and that it was 
negligent for VA to wait so long to attempt to surgically 
repair the nerve damage.  
The Board finds that the evidence establishes that the 
Veteran's right foot drop is a result of the Veteran's 
October 2000 laminectomy.  While the record contains a VA 
medical opinion both for and against the Veteran's contention 
that his right foot drop was a consequence of his October 
2000 surgery, since the evidence is in equipoise on this 
issue, doubt is resolved in the Veteran's favor.  Therefore, 
the evidence establishes that the Veteran incurred an 
additional disability, i.e. right foot drop, from his October 
13, 2000, lumbar spine surgery.   

While an additional disability was incurred from VA 
treatment, the evidence does not establish that the Veteran's 
right foot drop was the proximate result of a lack of skill, 
carelessness, negligence or error judgments, or an unforeseen 
event in VA treatment.  

The Veteran testified at his March 2009 hearing that during 
his October 2000 laminectomy a fragment of his rib bone 
severed the nerve to his right foot causing his current right 
foot drop.  However, records of treatment from the Baltimore 
VAMC show that the Veteran's October 2000 laminectomy was 
uneventful with no complications during surgery.  The Veteran 
also consistently reported improvement in his symptoms during 
his post-operative follow-up appointments.  

In addition, while the August 2002 MRI of the lumbar spine 
showed that a lateral disc fragment at the L5-S1 level was 
compressing the L5 nerve root, there is no medical evidence 
that the nerve was severed.  In fact, the VA physician who 
examined the Veteran on August 16, 2002, noted that his 
lumbar spine CT showed no obvious pathology to account for 
the right foot drop.  The February 2007 VA examiner also 
specifically found that there was no evidence that the 
Veteran's right foot drop resulted from carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA.

Finally, with respect to the Veteran's contentions that VA 
was negligent in waiting until August 2002 to attempt an 
additional laminectomy to relieve his right foot drop, the 
Board notes that foot drop was not diagnosed until August 15, 
2002, when the Veteran was seen with complaints of being 
unable to lift his right foot.  He reported the onset of this 
condition only one month prior following an episode of hip 
pain in July 2002.  While the Veteran complained of right 
foot heaviness during follow-up treatment from his October 
2000 laminectomy, these complaints were noted to be present 
since before his surgery.  The Veteran's clinical reports 
regarding the onset of his right foot drop in July 2002 and 
his pre-existing complaints of right foot symptoms weigh 
against a finding that the condition was not properly treated 
by VA.  

The Board is sympathetic to the Veteran's claim, but the 
weight of the competent evidence is against a finding that 
the Veteran's right foot drop is due to VA's failure to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  The doctrine of reasonable 
doubt is therefore not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim for 
entitlement to compensation for right foot drop under the 
provisions of 38 U.S.C.A. § 1151 is denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right foot drop due to VA 
treatment on October 13, 2000, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


